                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 James Anderson,
                                                           C/A No. 1:18-3231-JFA-SVH
                              Petitioner,
 vs.

 Warden,                                                              ORDER

                              Respondent.


       The Petitioner’s Motion for Extension of Time to file objections to the Report and

Recommendation is granted. (ECF No. 37). The deadline for filing objections to the Magistrate

Judge’s Report and Recommendation is hereby extended to Friday, November 15, 2019. Any

objections filed by the Petitioner must be filed with this Court on or before such date. No further

extensions will be granted.

IT IS SO ORDERED.



October 16, 2019                                     Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge
